IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1222
                             Filed September 2, 2020


IN RE THE MARRIAGE OF GEORGE G. MRLA, JR.
AND ANGELA M. MRLA

Upon the Petition of
GEORGE G. MRLA, JR.,
      Petitioner-Appellee,

And Concerning
ANGELA M. MRLA,
     Respondent-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Jeffrey A. Neary,

Judge.



      Angela Mrla appeals from the property division decree entered after trial on

remand. Finding no merit in her arguments, we affirm. AFFIRMED.




      R. Scott Rhinehart (until withdrawal), Sioux City, and Michelle Lewon of

Michelle Lewon, PLC, Sioux City, for appellant.

      Rosalynd J. Koob and Joel D. Vos, Sioux City, for appellee.



      Considered by Doyle, P.J., Mullins, J., and Vogel, S.J.*

      *Senior judge assigned by order under Iowa Code section 602.9206 (2020).
                                           2


DOYLE, Presiding Judge.

        Angela Mrla and George Mrla were married for about four years before

George filed to dissolve the marriage.         Angela appealed the first dissolution

decree, asserting the property division was inequitable. In re Marriage of Mrla, No.

17-1029, 2018 WL 3057482, at *1 (Iowa Ct. App. June 20, 2018). This court

remanded the case for a more detailed evaluation of the couple’s assets. Id. at *2.

A second trial was held. The district court then entered a thirty-four page property

division decree. Faulting the second decree in many respects, Angela again

appeals. After a careful review of the record, we affirm the district court’s property

division decree.

        I.      Facts and Proceedings.

        Our previous opinion sets the stage:

        Angela and George married in 2011. Prior to that time, they
        cohabited along with Angela’s two children. During the marriage,
        George farmed his own land and worked as a self-employed truck
        driver, a business he started shortly after the parties married. Angela
        and George separated in 2015.

Id. at *1. George petitioned for dissolution of the marriage in September 2015. The

district court entered a decree after a March 2017 trial. Angela appealed the district

court’s allocation of the couple’s property, claiming the district court failed to

equitably divide the property. Id.

        This court determined the decree was “fatally flawed and incapable of

meaningful appellate review.” Id. We found that the decree failed to make a

determination regarding disputed factual issues and did not identify all the parties’

assets and liabilities. Id. The decree valued none of the parties’ property. Id. It

did not appear to this court that the district court divided all the property at issue.
                                            3

Id. Without an ability to exercise appellate review over the property division, we

vacated “the property division in the decree and remand[ed] this matter to the

district court to identify the parties’ property subject to division, to determine a value

for all of the property based on the evidence admitted at trial, and to equitably divide

the property.” Id. at *2.

        On remand, before a different judge, the district court held a new trial and

allowed the parties to present new evidence. In June 2019, the district court

entered a detailed thirty-four page decree valuing and dividing the parties’

properties. The decree included a distribution of assets and liabilities spreadsheet

to memorialize the division of property between the parties. It shows Angela’s

award of marital assets to be $25,278.26 and George’s to be $107,743.72. Angela

was awarded $19,153.32 in marital debt and George awarded $192,469.26—

leaving Angela a net of $6124.94 in marital assets and George with a negative

$84,725.54.

        Angela now appeals.

         II.    Standard of review.

        We review dissolution actions de novo. See In re Marriage of Larsen, 912

N.W.2d 444, 448 (Iowa 2018); see also Iowa R. App. P. 6.907. We give weight to

the decree’s factual findings. Id. When it comes to the credibility of witnesses,

“[t]here is good reason for us to pay very close attention to the trial court’s

assessment.” In re Marriage of Vrban, 359 N.W.2d 420, 423 (Iowa 1984). This is

because the district court, in making its credibility assessment, has the distinct

advantage of listening and observing each witness’s demeanor firsthand, while we

must rely on a cold transcript. See Albert v. Conger, 886 N.W.2d 877, 880 (Iowa
                                           4

Ct. App. 2016); In re Marriage of Udelhofen, 444 N.W.2d 473, 474 (Iowa 1989).

“[W]e accord the trial court considerable latitude in resolving disputed claims and

will disturb a ruling ‘only when there has been a failure to do equity.’” In re Marriage

of Smith, 573 N.W.2d 924, 926 (Iowa 1998) (citation omitted).

        III.   Analysis.

       Iowa Code section 598.21(5) requires marital property be divided equitably

in dissolution-of-marriage cases. See In re Marriage of Hansen, 733 N.W.2d 683,

702 (Iowa 2007). “The partners in a marriage are entitled to a just and equitable

share of the property accumulated through their joint efforts,” In re Marriage of

Hazen, 778 N.W.2d 55, 59 (Iowa Ct. App. 2009), but it “is important to remember

marriage does not come with a ledger.” In re Marriage of Fennelly, 737 N.W.2d

97, 103 (Iowa 2007). In determining how to equitably divide the property, an

“equitable division is not necessarily an equal division.” Hansen, 733 N.W.2d at

702. Though “it is generally recognized that equality is often most equitable,”

Fennelly, 737 N.W.2d at 102, “[e]quitable distribution depends upon the

circumstances of each case.” Hansen, 733 N.W.2d at 702.

       A. Background.

       After George and Angela separated, Angela and her daughter filed two civil

suits against George. These suits arose out of certain allegations made by and on

behalf of Angela’s daughter as well as allegations made by Angela against George.

The civil cases did not succeed and were either dismissed voluntarily or by the

court. In another matter, Angela reported to a grain company that George was

misusing his corn license. She did so because she was mad at George. George

hired legal representation to defend himself in these matters and incurred legal
                                           5


fees. To keep Angela’s daughter out of the trial, the parties agreed during the

second trial that there would be no mention of the other civil cases.

       After entry of the property division decree, Angela timely moved to amend

and enlarge. Among other things, she complained it was “unfair to force her to pay

for one-half (1/2) of George’s legal fees for his various misdeeds but then she be

responsible for all of hers; when she and her daughter are the victims here.” In

pointing out that the court noted in its decree that “The civil matters noted above

were each unsuccessful and were either dismissed prior to judgment voluntarily or

by the Court and the Monsanto matter was initiated by Angela because she was

mad at George,” Angela claimed the district court improperly “considered fault to

justify its ruling.” Angela filed a supplemental motion to amend and enlarge, which

was found to be untimely.1

       B. Fault

       Angela’s arguments on appeal are a bit difficult to follow.2 On the one hand,

she contends the “trial court clearly considered fault in its ruling and should not

have considered fault.”3 On the other hand, in an apparent tit-for-tat, Angela



1 The supplemental motion was filed after the fifteen-day deadline. See Iowa R.
Civ. P. 1.904(3).
2 That citations to the massive record are far and few between in the argument

section of the brief makes it difficult to discern whether a statement is fact, fiction,
or argument, and unnecessarily elevates our frustration level. Judges are not like
pigs, routing for truffles buried in the record. See United States v. Dunkel, 927
F.2d 955, 956 (7th Cir. 1991); see also Brown v. Allen, 344 U.S. 443, 537 (1953)
(“He who must search a haystack for a needle is likely to end up with the attitude
that the needle is not worth the search.”).
3 Problematic is that Angela does not articulate what fault or whose fault the district

court so “clearly” considered. Presumptively, Angela perceives this fault was
viewed by the court as hers because she was the one who brought or encouraged
unsuccessful suits and made failed claims against George, which required George
                                          6


argues if fault is a factor, the district court should have considered fault on some

other issues where she claims George engaged in misdeeds.                Angela then

contends that if fault is not a factor, she should not have to pay half of George’s

promissory notes and that George should compensate her for items he allegedly

burned.

       The parties agreed they would not get into fault at trial. In fact, Angela’s

attorney specifically asked the court to omit such testimony as shown in this

colloquy:

       MR. RHINEHART: Yes, Your Honor. I didn’t want to interrupt earlier.
       We had a conversation yesterday about fault in a divorce case.
       THE COURT: Yes.
       MR. RHINEHART: And I think we have assurances from counsel that
       we are not going to get into fault in this case, and so I had my client’s
       daughter, . . . , here. She is not intended to be called as a witness
       unless the assurances of opposing counsel fail and people start
       blurting out things that are not to be admitted in the case. So my
       point is I would prefer to have her sit in here because I don’t expect
       to call her as a witness at all . . . .

The district court did not hear any evidence about the matters from the civil suit

involving the daughter. Angela raised the issue post-decree when she asked the

court to consider another judge’s ruling on the civil case. Asking the court to

consider new evidence in an Iowa Rule of Civil Procedure 1.904(2) motion is

improper. Homan v. Branstad 887 N.W.2d 153, 161 (Iowa 2016). In any event,

Angela does not challenge the district court’s denial of her motion to amend and

enlarge.




to incur legal fees in defending himself. We do not discern that the district court
assessed any fault to Angela.
                                            7


         We find no merit in Angela’s claims that the district court should have made

George compensate her for items he allegedly burned. She claimed the items were

worth $5000. But just saying a cow has three legs does not make it so. The district

court found that because there was no evidence of age or condition of these items

to value them, “Angela’s claim for the loss of these items fails for lack of proof.” We

agree.

         Of the debt awarded to George, $85,000 was in promissory notes for money

George borrowed to pay legal fees in matters unrelated to the dissolution of

marriage.     Angela claims this promissory note debt should not have been

considered a marital debt to be shared by the parties. Angela is mistaken when

she alleges that the district court ordered her to pay half of George’s attorney fees

related to the civil cases and the Monsanto matter. The court determined

         that the obligations incurred by George as noted above, except for
         those obligations related to attorney fees in this dissolution matter,
         should be considered as marital debt for purposes of division of
         assets and liabilities and because they are each supported by a
         promissory note, executed by George alone, they should be paid by
         George.

There is nothing in the decree—by equalization payment, property division, or

otherwise—that obligates Angela to pay, directly or indirectly, half of George’s

attorney fees. We affirm the district court on all the above issues.

         C. Date of Valuation of Assets

         A status conference was held before the second trial. The district court

determined

         that a new trial on the property division issues should be held in order
         for the Court to be able to assess credibility where required, assess
         value fluctuations, if any, from the time of the former trial and the new
         trial date so as to divide the property equitably, and to allow for the
                                            8


       complete submission of the disputed issues in a manner
       contemplated by the Court.

The court permitted discovery “as to the issues related to the division of the

property, the value of the dispute property, and related matters.” George sought

interlocutory appeal seeking clarification of the Iowa Court of Appeals decision on

whether it remanded the case for a new trial or if it was instructing the district court

to decide the case on the evidence previously submitted at the first trial. The

interlocutory appeal was denied and the parties engaged in new discovery.

       On appeal, Angela argues that the district court failed to correctly value the

residence on 120th Street, the 147 acres of land George bought before the

marriage, and a 2015 Heil tanker trailer.

       D. 120th Street property.

       Angela claims she should have received the property located on 120th

Street. The couple bought the property in 2009 before they were married. Angela

contributed $6000 towards the down payment and George made the monthly

mortgage payments ever since. In its evaluation, the district court categorized the

property as a non-marital asset.        The court reasoned that because Angela

contributed physically and financially to some renovation work on this property she

would ordinarily be entitled to reimbursement but given the court’s division of

assets, it would be inequitable to reimburse her. We agree.

       E. 147 Acres of Land.

       The same can be said for Angela’s contribution to the 147 acres of land.

She claims she is entitled to ten percent of the property’s value at the time of the

second trial. George and his brother David bought the property in 2003—well
                                           9


before Angela came into the picture. George used a $14,000 gift from his parents

to make the down payment on the land, which was then subject to a $120,000

mortgage. The land is titled in David and Jodie Mrla, as joint tenants with rights of

survivorship and George as tenants in common.

        When the parties married, the balance remaining on the mortgage was

$7570. The district court calculated this to be six percent of the value of the land;

Angela claims it is ten percent. Angela claims the mortgage was paid off using

funds she brought into the marriage.4 The court found that the balance of the

mortgage was paid off with George’s premarital funds. The court ruled that this

property was not part of marital estate. So it matters not whether the six percent

(or ten percent) appreciated during the term of the marriage. We have no quarrel

with the district court’s valuation of the 147 acres of land and its distribution.

        F. Heil Tanker Trailer.

        Next, Angela argues that the district court misunderstood the financial

information about the 2015 Heil tanker trailer because it used a 2019 depreciated

value while considering a 2016 loan balance. George bought the Heil tanker trailer

after their marriage in January 2015 for $68,500. The loan was for $61,660 and

both George and Angela were co-signors on the note. The court awarded George

the tanker. The district court valued the Heil tanker at $40,000 at the time of the

second trial and included a liability value of $18,322 for the loan as of January

2016.



4 There is no citation to the record for this assertion. See Iowa R. App. P.
6.903(2)(g)(3) (Each argument must include “citations . . . to the pertinent parts of
the record.”).
                                          10


       According to Angela, George received “the benefit of a lesser fair market

value with a higher debt” because she claims George had paid off the balance on

the tanker at the time of the second trial. Rebuking that hypothesis, George

submits that, although he made a payment on the tanker trailer right before the

second trial, he had borrowed money from relatives to make a payment on the

tanker trailer note in 2016 and still owed $18,325.60. We find Angela’s argument

without merit.

       G. This court’s prior “findings” of the value of the couple’s assets.

       After our first review, we sent the case back to the district court to determine

a proper value of the assets in dispute. In re Marriage of Mrla, 2018 WL 3057482,

at *2. In our decision we observed, “At trial, the parties identified over one million

dollars in assets and over two-hundred and thirty thousand dollars in liabilities at

issue.” Id. at *1. Angela seizes upon this sentence and asserts the district court

“ignored the specific findings by the Iowa Court of Appeals that the parties had

over a million dollars in assets and $230,000 in debt.” She claims the district

court’s finding George had a negative net worth of $84,725 is out of whack with

our opinion. But Angela grossly misinterprets our observation. This court made

no “finding” that the parties had over a million dollars in assets with $230,000 in

debt. We merely said the parties identified over one million dollars in assets and

$230,000 in debt. Id. (emphasis added). We noted “At trial, the parties identified

numerous contested assets and liabilities.” Id. What the parties identified and

contested is not a finding by this court. The district court did not ignore any findings

by this court, so we reject Angela’s assertion to the contrary.
                                         11


       Angela also asserts it was inconsistent for the district court to find Mrla,

L.L.C. had no value after this court “determined that Mrla, L.L.C. had significant

value.” Angela makes no citation to our opinion.5 Nor could she because we never

made any such determination. Nor did the district court find the company had no

value. It found the company had two assets, a semi-tractor and the Heil tanker

trailer. Other than these two assets, which the court awarded to George, the court

found “that Mrla, L.L.C. [had] no separate value to be divided between the parties

for purposes of asset and liability division and distribution and for purposes of any

property equalization.” We reject Angela’s assertion.

       The rest of Angela’s argument under this issue is flawed as it fails to

reference her contentions to the pertinent parts of the record. See Iowa R. App.

P. 6.903(2)(g)(3) (An argument containing the party’s contentions and the reasons

for them must include “citations to the authorities relied on and references to the

pertinent parts of the record in accordance with rule 6.904(4). Failure to cite

authority in support of an issue may be deemed waiver of that issue.”).

       H. Exclusion of marital assets in the decree.

       Lastly, Angela states, “The trial court excluded any value for George’s

business Mrla L.L.C, his farmland, and monies [Angela] invested in both of them

and the acreage in its ruling.” She requests the value of these items be added

back as marital assets and that George’s promissory notes be excluded from the

marital debt. Angela makes the general statement that “the trial court may place



5 See Iowa R. App. P. 6.903(2)(g)(3) (requiring support of appellant’s contentions
“with citations to the authorities relied on and references to the pertinent parts of
the record.”).
                                          12


different degrees of weight on the premarital status of property, but it may not

separate the asset from the divisible estate and automatically award it to the

spouse that owned the property . . . .” After our review, we do not perceive that

the district court “automatically” awarded each party the property they owned

before the marriage. We reject Angela’s request.

       Angela also requests us to “clarify how retrials in divorce cases are to be

handled and what evaluation dates are to be used.” We decline the invitation.

Such a general request smacks of a request for an advisory opinion. Iowa courts

have repeatedly held we have no “duty nor the authority to render advisory

opinions.” Stream v. Gordy, 716 N.W.2d 187, 193 (Iowa 2006) (quoting Hartford–

Carlisle Sav. Bank v. Shivers, 566 N.W.2d 877, 884 (Iowa 1997)); see Grefe &

Sidney v. Watters, 525 N.W.2d 821, 826 (Iowa 1994) (recognizing “review

proceedings will not be allowed for the purpose of settling merely abstract

questions”); State ex rel. Turner v. Midwest Dev. Corp., 210 N.W.2d 525, 526 (Iowa

1973) (holding no duty nor authority to issue advisory opinions).

       I. Attorney Fees.

       Angela requests attorney fees for both trials. The train from the first trial left

the station long ago. After the second trial, the district court ordered each party to

pay their own attorney fees. We find no reason to disturb the court’s order. Angela

also requests appellate attorney fees. Appellate attorney fees are awarded upon

our discretion and are not a matter of right. See In re Marriage of Okland, 699

N.W.2d 260, 270 (Iowa 2005).          When considering whether to exercise our

discretion, “we consider ‘the needs of the party seeking the award, the ability of

the other party to pay, and the relative merits of the appeal.’” In re Marriage of
                                        13

McDermott, 827 N.W.2d 671, 687 (Iowa 2013) (quoting Okland, 699 N.W.2d at

270). Upon consideration of these factors, we decline to award Angela appellate

attorney fees.

       George also requests appellate attorney fees. Upon consideration of the

appropriate factors, we decline to award George appellate attorney fees.

       J. Conclusion

       Any of Angela’s arguments not addressed in this opinion are considered

without merit.   After our de novo review and consideration of the parties’

arguments, we cannot say the trial court failed to do equity. See In re Marriage of

Mauer, 874 N.W.2d 103, 106 (Iowa 2016). So we affirm the trial court’s property

decree in all respects. Costs of this appeal are taxed equally to the parties.

       AFFIRMED.